Exhibit 99.3 Uranium Resources, Inc. Receives Exploration Permit for Los Finados Project in South Texas LEWISVILLE, Texas(BUSINESS WIRE)May 12, 2011Uranium Resources, Inc. (NASDAQ: URRE) (“URI”) announced today that the Surface Mining and Reclamation Division of the Railroad Commission of Texas granted URI a permit to conduct exploratory drilling on the 54,847 acres in Kenedy County, Texas, known as the ‘Los Finados Project.’ Don Ewigleben, President and CEO of URI, commented, “Having completed our joint venture agreement with Cameco and obtaining this permit; we are ready to move forward with our drilling program. We are finalizing our exploration objectives with our partner and expect to commence drilling sometime this summer.” URI announced yesterday that it had entered into an exploration agreement with Cameco Texas, Inc., subsidiary of Power Resources, Inc., which is a subsidiary of Cameco (NYSE: CCJ), for a three-phase, three-year exploration program. URI will drill in accordance with the requirements of the permit, which is effective for one year. About Uranium Resources, Inc. Uranium Resources Inc. explores for, develops and mines uranium. Since its incorporation in 1977, URI has produced over 8 million pounds of uranium by in-situ recovery (ISR) methods in the state of Texas where the Company currently has ISR mining projects. URI also has 183,000 acres of uranium mineral holdings and 101.4 million pounds of in-place mineralized uranium material in New Mexico and a NRC license to produce up to 1 million pounds of uranium per year. The Company has digitized over 18,800 drill logs representing nearly 23 million feet of hole drilled with an estimated replacement cost of $700 million. The Company acquired these properties over the past 20 years along with an extensive information database of historic mining logs and analysis. None of URI’s properties is currently in production. URI’s strategy is to fully exploit its resource base in New Mexico and Texas, expand its asset base both within and outside of New Mexico and Texas, partner with larger mining companies that have undeveloped uranium or with junior mining companies that do not have the mining experience of URI, as well as provide restoration expertise to those that require the capability or lack the proficiency. Uranium Resources routinely posts news and other information about the Company on its Web site at www.uraniumresources.com. Safe Harbor Statement This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are subject to risks, uncertainties and assumptions and are identified by words such as “expects,” “estimates,” “projects,” “anticipates,” “believes,” “could,” and other similar words. All statements addressing operating performance, events, or developments that the Company expects or anticipates will occur in the future, including but not limited to statements relating to the Company’s mineralized uranium materials, timing of receipt of mining permits, production capacity of mining operations planned for properties in South Texas and New Mexico, planned dates for commencement of production at such properties, revenue, cash generation and profits are forward-looking statements. Because they are forward-looking, they should be evaluated in light of important risk factors and uncertainties. These risk factors and uncertainties include, but are not limited to, the spot price and long-term contract price of uranium, weather conditions, operating conditions at the Company’s mining projects, government regulation of the mining industry and the nuclear power industry, world-wide uranium supply and demand, availability of capital, timely receipt of mining and other permits from regulatory agents and other factors which are more fully described in the Company’s documents filed with the Securities and Exchange Commission. Should one or more of these risks or uncertainties materialize, or should any of the Company’s underlying assumptions prove incorrect, actual results may vary materially from those currently anticipated. In addition, undue reliance should not be placed on the Company’s forward-looking statements. Except as required by law, the Company disclaims any obligation to update or publicly announce any revisions to any of the forward-looking statements contained in this press release. CONTACT: Investor Contact: Kei Advisors LLC Deborah K. Pawlowski, 716.843.3908 dpawlowski@keiadvisors.com or Company Contact: Don Ewigleben, 972.219.3330 President & Chief Executive Officer or Media Contact: Mat Lueras, 505.269.8317 Vice President, Corporate Development mlueras@uraniumresources.com
